Opinion by
Judge Pryor:
The lapse of time connected with the unsatisfactory proof in regard to the promise to pay, must preclude the appellant from' any relief. A period of ten years elapsed, according to appellant’s theory of this case, from the time of the dissolution of the partnership to the institution of the action; and the promise relied on to take the case out of the statute is proven by the appellant, and denied by the ap-pellee. It is questionable whether such a partnership existed as is *651alleged; and also doubtful as to the existence of such a promise to pay, as would enable the appellant to recover. Add to this the lapse of time and the positive denial by the appellee, and we are well -satisfied that the chancellor did right in dismissing the petition.

Porter & Wallace, for appellant.


W. Turner, for appellee.

Judgment affirmed.